DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Ribeiro reference (US Patent Publication No. 2002/0046593).
5.	Regarding claim 1, the Ribeiro reference discloses:
	a steel piston (10) for use in a combustion engine [Paragraph 0001] comprising:
	an upper part (18) in which a ring section (38) includes at least one ring groove (40);
	a lower part (FIG. 1) connected to the upper part (18) (FIG. 1), the lower part (FIG. 1) having two opposite skirt wall sections (26); and
	two mutually opposite case walls (28) connecting the two skirt wall sections (26) (FIG. 1), each case wall (28) defining a pin bore (30) surrounded by a piston boss (20) and further 
defining at least one of at least one aperture or at least one recess (90) positioned in a region around the pin bore (FIG. 1).  
6.	Regarding claim 2, the Ribeiro reference further discloses:
wherein the at least one of the at least one aperture or the at least one recess in the case wall is positioned in the region between the piston boss and one of the two skirt wall sections (FIG. 1).  

	wherein the at least one of the at least one aperture or the at least one recess comprises at least one aperture and at least one recess in each case wall (FIG. 1—there are the recesses (90) on both case walls on opposite sides of the piston).  
8.	Regarding claim 5, the Ribeiro reference further discloses:
	wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls (FIG. 3).  
9.	Regarding claim 7, the Ribeiro reference further discloses:
	wherein at least one recess (76) extends at least one of upwards or downwards relative to a piston stroke axis from at least one ring groove (40) in the upper part of the steel piston (FIG. 1).  
10.	Regarding claim 11, the Ribeiro reference further discloses:
wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls (FIG. 3).
11.	Regarding claim 12, the Ribeiro reference further discloses:
wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls (FIG. 3).
12.	Regarding claim 13, the Ribeiro reference further discloses:
wherein the at least one recess (76) extending in the at least one of upwards or downwards relative to a piston stroke axis extends upwards and downwards from the at least one ring groove (40) in the upper part of the steel piston (FIG. 1).
13.	Regarding claim 14, the Ribeiro reference discloses:
a method for producing a steel piston for a combustion engine (the piston of (FIG. 1) must have been produced by some method), the piston (10) having an upper part (18) having a ring section (38) including at least one ring groove (40), a lower part (FIG. 1) connected to the upper part (18) and having two opposite skirt wall sections (26), and two mutually opposing 
implementing through a material displacement process in a piston blank for the steel piston [Paragraph 0036—the transverse forging operation performed on the lower crown part (14) reduces the bulk of the material in the strut portions 28, which is displaced elsewhere to provide material for the formation of adjacent features of the lower crown part) at least one of:
at least one recess (90) or at least one aperture in a region around the respective pin bore (30) (FIG. 1); 
the two case walls positioned at an angle alpha relative to a piston stroke axis;
an excavation groove positioned in a pin surface of the respective pin bore; 
a recess extending from the excavation groove towards at least one end of the respective pin bore; or
a recess extending from the at least one ring groove in one of an upward or downward direction relative to the piston stroke axis
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ribeiro reference in view of the Braig reference (US Patent Publication No. 2008/0264376).
16.	Regarding claim 4, the Ribeiro reference fails to disclose:
wherein each case wall is positioned inclined by an angle alpha relative to a piston stroke axis.  

	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein each case wall is positioned inclined by an angle alpha relative to a piston stroke axis, as clearly suggested and taught by the Braig reference, in order to allow reduction of cracks in the box walls [Paragraph 0011]. 
17.	Regarding claim 10, the Ribeiro reference fails to disclose:
wherein each case wall is positioned inclined by an angle alpha relative to a piston stroke axis.
The Braig reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein each case wall (19) is positioned inclined (FIG. 1) by an angle alpha (Beta in (FIG. 1)) relative to a piston stroke axis (A) (FIG. 1).  Such configurations/structures would allow reduction of cracks in the box walls [Paragraph 0011].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein each case wall is positioned inclined by an angle alpha relative to a piston stroke axis, as clearly suggested and taught by the Braig reference, in order to allow reduction of cracks in the box walls [Paragraph 0011].  
18.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ribeiro reference in view of the Brandt reference (US Patent Publication No. 2013/0233270).

	wherein a recess extends from the excavation groove towards at least one end of the pin bore.  
	The Brandt reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 4) wherein a recess extends from the excavation groove towards at least one end of the pin bore (FIG. 4 illustrates that there is an excavation groove on the first part of the pin bore where it opens to the outside of the piston and there is also a recess formed therein that extends from the excavation groove on the outermost end of the pin bore).  Such configurations/structures would allow a textured pin bore (FIG. 4).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein a recess extends from the excavation groove towards at least one end 
of the pin bore, as clearly suggested and taught by the Brandt reference, in order to allow a textured piston pin bore (FIG. 4). 
20.	Regarding claim 15, the Ribeiro reference further discloses:
wherein the implementing through the material displacement process in the piston blank for the steel piston comprises each of:
the at least one recess (90) or at least one aperture in a region around the respective pin bore (30) (FIG. 1);
the excavation groove positioned in a pin surface of the respective pin bore (FIG. 3); 
the recess (76) extending from the at least one ring groove (40)  in one of an upward or downward direction relative to the piston stroke axis (FIG. 1).
The Ribeiro reference discloses the invention as essentially claimed.  However, the Ribeiro reference fails to disclose the recess extending from the excavation groove towards at least one end of the respective pin bore.

	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein a recess extends from the excavation groove towards at least one end of the pin bore, as clearly suggested and taught by the Brandt reference, in order to allow a textured piston pin bore (FIG. 4).  
21.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ribeiro reference.
22.	Regarding claim 9, the Ribeiro reference fails to disclose:
	reworking the piston blank by a machining process.
	The examiner takes Official Notice that it is well known in the art of pistons to rework a piston blank using a machining process for the purpose of removing unwanted material.    .
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747